DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 12/17/2021 has been entered and made of record. Claims 1, 9, and 11 were amended. Claim 4 was cancelled. Claims 1, 6, 9, and 11 are pending in the application.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 6 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2017/0139955) in view of Weinlander (US 2008/0148191) and Fulton (US 2016/0224940).
Regarding claim 1, Dutta teaches/suggests: An information processing device comprising 
a display controller that displays a figure which represents meaning of at least part of target data based on meaning obtained from the target data (Dutta Fig. 4: processor 1030; [0044]: “The image sentence 218 includes a number of images that communicates all semantic roles present in the example text sentence 204.” [The text meets the claimed target data.]); and 
wherein the meaning of the target data is obtained by natural language processing performed on a character string extracted from the target data (Dutta [0023]: “As will be appreciated in light of this disclosure, once tagged or otherwise identified by the natural language sentence parser, the various sentence fragments can then be presented to an image database via a query to identify corresponding images.”), 
wherein the figure includes at least one of a graphic, a photograph, and a character as a component (Dutta [0044]: “The image sentence 218 includes a number of images that communicates all semantic roles present in the example text sentence 204.”), 
wherein the figure includes the component that represents a term not included in a partial character string based on which the figure is generated, the partial character string being part of the character string (Dutta [0044]: “In the example text sentence 204, “the girl in the yellow dress” is shown accordingly as image 220. Speech bubble 224 corresponds to the verb “replied” of the clause “the girl in the yellow dress replied.” Within the speech bubble 224 is the subject of the reply, namely image 228 showing a puppy on a table and image 232 showing a cat sleeping on a chair.” [In other words, image 220 does not represent the underlying word/phrase of image 228 or image 232. In addition, other components for the purpose of user interface, e.g., navigation, would have been well known in the art (Official Notice).]), 
Dutta further teaches/suggests an output interface (Dutta [0062]: “A user may interact with the computing device 1000 through an output device 1040, such as a screen or monitor, which may display one or more user interfaces provided in accordance with some embodiments.”). Dutta does not teach/suggest:
an explanation output interface that outputs an explanation of the figure showing why a component of the figure is represented in a present way based on the meaning obtained from the target data when the figure is selected, 
Weinlander, however, teaches/suggests:
an explanation output interface that outputs an explanation of the figure when the figure is selected (Weinlander [0025]: “A help window of this kind, which appears when hovering over an icon with the mouse and by means of which a user can learn the meaning of the icon, is also referred to as a tool tip.”), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the user interface of Dutta to include a help window (the claimed explanation output interface) as taught/suggested by Weinlander in order to explain the meaning of an image. As such, Dutta as modified by Weinlander teaches/suggests:
an explanation output interface that outputs an explanation of the figure showing why a component of the figure is represented in a present way based on the meaning obtained from the target data when the figure is selected (Dutta [0044]: “The image sentence 218 includes a number of images that communicates all semantic roles present in the example text sentence 204;” Weinlander [0025]: “A help window of this kind, which appears when hovering over an icon with the mouse and by means of which a user can learn the meaning of the icon, is also referred to as a tool tip.”), 

Nor does Dutta teach/suggest:
wherein the display controller determines a display mode of the component based on a level of priority of a term, in the target data, represented by the component included in the figure,
Fulton, however, teaches/suggests:
wherein the display controller determines a display mode of the component based on a level of priority (Fulton [0050]: “In these illustrative examples, a word cloud is a visual representation of information using words displayed in display system 118. The importance of the words may be represented using font size, color, or other characteristics, for displaying the words.”),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the images of Dutta to be displayed as a word cloud as taught/suggested by Fulton in order to show the importance of the underlying words/phrases. As such, Dutta as modified by Weinlander and Fulton teaches/suggests:
wherein the display controller determines a display mode of the component based on a level of priority of a term, in the target data, represented by the component included in the figure (Dutta [0044]: “The image sentence 218 includes a number of images that communicates all semantic roles present in the example text sentence 204;” Fulton [0050]: “In these illustrative examples, a word cloud is a visual representation of information using words displayed in display system 118. The importance of the words may be represented using font size, color, or other characteristics, for displaying the words.”),

Claim 11 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Dutta as modified by Weinlander and Fulton further teaches/suggests a non-transitory computer readable medium storing an information processing program causing a computer to execute a process (Dutta Fig. 4: computer readable medium 1020).

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2017/0139955) in view of Weinlander (US 2008/0148191) and Fulton (US 2016/0224940) as applied to claim 1 above, and further in view of Nitisaroj et al. (US 2009/0048843).
Regarding claim 6, Dutta is silent regarding: The information processing device according to Claim 1, wherein the display controller displays the figure for each of categories of meaning in the target data. Nitisaroj, however, teaches/suggests categories of meaning in the target data (Nitisaroj [0045]-[0046]: “Identifying discourse prominence or (non-) prominence based on discourse-givenness, contrastiveness, and/or cue phrase lookups … Dividing a sentence into small groups of meanings and identifying pause locations based on, from first to last priority, punctuations, phrase length, high-level syntactic constituency, and/or balance;” [0072]: “Alternatively, or in addition, a discourse can comprise a body of text relating to one or more conversations, arguments, stories, verbal interchanges, subjects, topics, items or the like.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the text of Dutta to be categorized as taught/suggested by Nitisaroj so that each category would have its own set of images.

Claim 9 recites limitations similar in scope to those of claim 6, and is rejected using the same rationale.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Applicant argues “every component shown in Fig. 2C of Dutta represents a character string in the example sentence 204 of Fig. 2A of Dutta. However, Fig. 2C of Dutta does not include ‘the component that represents a term not included in a partial character string based on which the figure is generated.’” See Remarks, page 7.

    PNG
    media_image1.png
    352
    614
    media_image1.png
    Greyscale

Examiner respectfully disagrees. The claims recite “the component that represents a term not included in a partial character string.” As shown in Fig. 2C of Dutta (reproduced above), component 220 represent the partial string “the girl in the yellow dress,” component 228 represents the partial string “the puppy is on the table,” and component 232 represents the partial string “the cat is sleeping on the chair.” Although each component represents a term included in the entire character string, component 220, for example, represents a term not included in the partial string “the puppy is on the table” or the partial string “the cat is sleeping on the chair.”

In addition, other components for the purpose of user interface would have been well known in the art. See, for example, the UI icons in Fig. 3B of Hwacinski.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0179991 – iconic communication
US 2018/0357609 – UI icons
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611